DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1, 3-23 and 25-33 are pending, with claims 1, 3-23 and 25-33 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 112
Claims 15 and 32 have been amended and overcome the 35 U.S.C. § 112 rejection. The rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-12, 14-15, 20-23, 25, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mollart et al. EP2686672B1, as provided in IDS filed 03/02/2020, hereinafter Mollart in view of Pugh, E. “Note: Moissanite backing plates for use in diamond anvil high pressure cells” REVIEW OF SCIENTIFIC INSTRUMENTS 87, 036102 (2016), hereinafter Pugh. Mollart incorporates by reference (par 23) Whitehead et al. WO2007107844A1 hereinafter Whitehead.
Regarding claim 1, Mollart discloses electrochemical sensor (Fig 8) as a sensor device, operable to sample data from a fluid in a sealed environment (par 6), wherein the sensor comprises a tubular body (70) as a housing, and a diamond (74) having a mounting ring (72) as a first sealing device located on a first side of the diamond, the first side of the diamond being configured to interface directly with the sealed environment (Fig 7).
Mollart does not disclose a second sealing device located on a second side of the diamond, the second side of the diamond being a side opposite the first side, wherein the second side of the diamond is configured to be sealed apart from the sealed environment; and a cartridge configured to be inserted into the housing from the 
However, Pugh is in the analogous art of high pressure diamond anvil cells for use in optical testing (Abstract). Pugh discloses a sensor device (Fig 1) operable to sample data from a fluid in a sealed environment (page 87, first column, second paragraph). The sensor comprises a housing (cell body), a diamond (diamond anvil) a first sealing device (gasket) located on a first side of the diamond (Fig 1), the first side of the diamond being configured to interface directly with the sealed environment (page 87, first column, second paragraph). A second sealing device (backing plate) located on a second side of the diamond (Fig 1), the second side of the diamond being a side opposite the first side, wherein the second side of the diamond is configured to be sealed apart from the sealed environment (Fig 1). A cartridge (piston) configured to be inserted into the housing from the second side of the diamond (Fig 1) wherein the cartridge is configured to, when interested into the housing, compress the second sealing device between the diamond and the cartridge, and compress the first sealing device between the housing and the diamond (page 87, first column, second paragraph). The cartridge comprises a central conduit configured to receive one or more optical connections (Fig 1). The use of a second sealing device and piston allows for reducing the size of the diamond required testing which is advantageous as this reduces cost of the device (page 87, second column, first full paragraph).


Regarding claim 3, Mollart in view of Pugh discloses all of the limitations of claim 1, wherein the diamond is shaped (Fig 2) approximately like a disk (par 24), and one face of the diamond directly interfaces with the sealed environment (par 88).

Regarding claim 4, Mollart in view of Pugh discloses all of the limitations of claim 3 where the diameter of the diamond is no greater than 30mm (par 78).

Regarding claim 5, Mollart in view of Pugh discloses all of the limitations of claim 1 where the thickness of the diamond is no greater than 4mm (par 78).

Regarding claim 6, Mollart in view of Pugh discloses all of the limitations of claim 1 where the diamond is either polycrystalline or monocrystalline (par 14).

Regarding claim 7, Mollart in view of Pugh discloses all of the limitations of claim 1 where the electrical properties of the diamond have been adjusted through the purposeful inclusion of impurities (par 58).



Regarding claim 9, Mollart in view of Pugh discloses all of the limitations of claim 7 where the impurities are distributed within the diamond to provide localized electrical properties (par 56).

Regarding claim 11, Mollart in view of Pugh discloses all of the limitations of claim 7 where the impurities are distributed within the diamond (Fig 5) to generate one or more layers of insulating diamond (par 28), boron doped diamond (38) as conducting diamond, or semiconducting boron doped diamond (36) as semiconducting diamond.

Regarding claim 12, Mollart in view of Pugh discloses all of the limitations of claim 1, further comprising boron doped diamond electrodes (12) electrically conducting pathways extending (Fig 4) from one side of the diamond which is in contact with the sealed environment to an opposing side of the diamond (par 11).

Regarding claim 14, Mollart in view of Pugh discloses all of the limitations of claim 12 where the electrical conducting pathways are metallic or semi-metallic in nature (par 61).

Regarding claim 15, Mollart in view of Pugh discloses all of the limitations of claim 1, where the diamond is used as an optical window for spectroscopic techniques 

Regarding claim 20, Mollart in view of Pugh discloses all of the limitations of claim 1. Whitehead discloses that spectroscopic techniques are used to investigate/monitor in the ultraviolet light (Whitehead p. 28, first full paragraph), which is ionizing radiation and so the device of Mollart in view of Pugh is adapted for use with a sealed environment having an enhanced level of ionizing radiation compared with background radiation level.

Regarding claim 21, Mollart in view of Pugh discloses all of the limitations of claim 1 wherein first sealing device using a leak resistant seal (72) to preserve the sealed environment located on a front side of the diamond (par 82).

Regarding claim 22, Mollart in view of Pugh discloses all of the limitations of claim 21 where the seal is a mechanical seal (par 71).

Regarding claim 23, Mollart in view of Pugh discloses all of the limitations of claim 21 where the seal is a braze (par 84).



Regarding claim 29, Mollart in view of Pugh discloses all of the limitations of claim 1, further comprising whereby optical and/or electronic connectivity for linking to a controller (108) as an external storage unit located outside the sealed environment (Fig 10).

Regarding claim 30, Mollart in view of Pugh discloses all of the limitations of claim 1, wherein the diamond acts as an optical window as a passive window for passing a sensing signal into and/or receiving a sensing signal from the sealed environment (par 23).

Regarding claim 31, Mollart in view of Pugh discloses all of the limitations of claim 30, and Whitehead further discloses wherein the sensing signal comprises an optical (visible or infrared) or electrical signal (Whitehead p. 28, first full paragraph).

Regarding claim 32, Mollart in view of Pugh discloses all of the limitations of claim 1, wherein the diamond acts as an active sensing device for performing electrical measurements of the fluid in the sealed environment (par 15).

.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mollart in view of Pugh as applied to claim 9 above, and further in view of Hall et al. US 20140246315 A1, as provided in IDS filed 09/18/2018, hereinafter Hall.
Regarding claim 10, Mollart in view of Pugh discloses all of the limitations of claim 9, and that the variations of electrical properties are coplanar (Fig 5), but does not disclose whereby there is a concentric circular variation in the electrical properties on the surface of the diamond.
However, Hall is in the analogous art of diamond electrodes (Abstract) and discloses a diamond electrode (70) and conductive diamond are boron doped (par 34). The diamond electrode may have a front surface (Fig 3) comprising conductive diamond electrodes (101a-101c) and electrically insulating regions (105a and 105b) and formed coplanar variations of electrical properties (par 41) and alternatively with concentric rings of variation of electrical properties (par 42). The number of variations of electrical properties can be increased so long as the last diamond ring is electrically insulating (par 42).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mollart in view of Pugh as applied to claim 12 above, and further in view of Mahe et al. “Electrochemical reactivity at graphitic micro-domains on polycrystalline boron doped diamond thin-films electrodes” Electrochimica Acta 50 (2005) 2263–2277, hereinafter Mahe.
Regarding claim 13, Mollart in view of Pugh discloses all of the limitations of claim 12. Mollart in view of Pugh has polycrystalline boron doped diamonds (par 14) as electrical conducting pathways. Mahe discloses that polycrystalline boron doped diamonds are graphitic in nature as polycrystalline boron doped diamonds have graphitic domains (Mahe, p.2263, second column, first full paragraph). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mollart in view of Pugh as applied to claim 1 above, and further in view of Yan et al. “The preparation and properties of Y2O3/AlN anti-reflection films on chemical vapor deposition diamond” Thin Solid Films 520 (2011) 734–738, hereinafter Yan.

However, Yan is in the analogous art of diamond coating for anti-reflection and anti-oxidation (Abstract), and discloses diamond is subject to oxidation in hostile environments and has a reflection loss of approximately 17% for uncoated diamond (p 734, first column, first full paragraph) and yttrium oxide can be applied diamond as an anti-oxidation and anti-reflective coating (p 734, first column, first full paragraph). An yttrium oxide coatings are transparent from IR to UV wavelengths and increases transmission to 95.5% (p 734, first column, first full paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diamond of Mollart in view of Pugh to incorporate the yttrium oxide coatings of Yan. Doing so would provide a transparent coating from IR to UV wavelengths and increase transmission to 95.5% as recognized by Yan.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mollart in view of Pugh as applied to claim 1 above, and further in view of Sires et al. “Catalytic behavior of the Fe3+/Fe2+ system in the electro-Fenton degradation of the antimicrobial chlorophene” Applied Catalysis B: Environmental 72 (2007) 382–394, hereinafter Sires. 

However, Sires is in the analogous art of boron doped diamond electrodes (Abstract), and discloses that boron doped diamond (BDD) electrodes can be used to detect the catalytic behavior of iron (Abstract). The BDD electrode can be used to monitor the Fe3+, Fe2+ and H2O2 concentrations during the electrolysis (Fig 2) in a solution of a pH of 3.0 at room temperature, 20°C (p 385, col 1, first full paragraph) for the analysis of chlorophene degradation (Abstract) and the highest oxidizing power is attained using BDD (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the technique of monitoring Fe3+, Fe2+ and H2O2 concentrations during the electrolysis in a solution of a pH of 3.0 at room temperature, to improve the device taught in Mollart in view of Pugh in order to perform the analysis of chlorophene degradation as recognized by Sires. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claim 19, Mollart in view of Pugh discloses all of the limitations of claim 1, where the device is adapted for use with a sealed environment having any pH value (par 15), but does not disclose the pH in the range 1-14.
However, Sires is in the analogous art of boron doped diamond electrodes (Abstract), and discloses that boron doped diamond (BDD) electrodes can be used to 3+, Fe2+ and H2O2 concentrations during the electrolysis (Fig 2) in a solution of a pH of 3.0 at room temperature, 20°C (p 385, col 1, first full paragraph) for the analysis of chlorophene degradation (Abstract) and the highest oxidizing power is attained using BDD (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the technique of monitoring Fe3+, Fe2+ and H2O2 concentrations during the electrolysis in a solution of a pH of 3.0 at room temperature, to improve the device taught in Mollart in view of Pugh in order to perform the analysis of chlorophene degradation as recognized by Sires. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mollart in view of Pugh as applied to claim 1 above, and further in view Whitehead.
Regarding claim 18, Mollart in view of Pugh discloses all of the limitations of claim 1, and that the device can be used to sense pressure (par 19), but does not disclose that the device is adapted for use with a sealed environment having a pressure up to 200 bar.
However, Whitehead is in the analogous art of microelectrodes (abstract) and that diamonds enable electrochemical measurements in extreme conditions of pressure (p 29, third full paragraph) and further discloses that the device is adapted for use with a sealed environment having a pressure of 10 MPa (100 bar) (Whitehead p. 12, fifth full paragraph).


Regarding claim 28, Mollart in view of Pugh discloses all of the limitations of claim 25, and the sensing device can be inserted to contact a fluid with a distinct flow direction (par 119), but does not disclose that the device is integrated into a pipe-section.
However, Whitehead is in the analogous art of microelectrodes (abstract) and that diamonds enable electrochemical measurements in extreme conditions of pressure (p 29, third full paragraph) and further discloses that the device can be incorporated into the bore of a tube or reaction vessel such that fluid can flow or forced through the analysis passage (p 23, second full paragraph) and incorporated into a pipe or tube (p 36, fifth full paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of adapting the sensing device to be incorporated into a tube of Whitehead to the sensor device of Mollart in view of Pugh to yield predictable results of fluid can flow or forced 

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mollart in view of Pugh as applied to claim 1 above, and further in view of Von Herzen et al. US 20140130587 A1, as provided in IDS filed 09/18/2018, hereinafter Von Herzen.
Regarding claim 26, Mollart in view of Pugh discloses all of the limitations of claim 1, but does not disclose where the housing is in the form of a mechanical bolt.
However, Von Herzen is in the analogous art of sensors in high temperature environments (par 2) and discloses a sensor (316, 100) within a housing (300) in the shape of a mechanical bolt (Fig 8). The electrical components are contained within the bold head (Fig 1). This allows the assembly to be self-contained and can be installed and removed by a technician (par 44). The mechanical design for sensing changes in fluid parameters in-situ minimizes cost and can be used in standardized threaded size ports (par 58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Mollart in view of Pugh to incorporate the mechanical bolt housing of Von Herzen. Doing so would allow in-situ sensing of fluid parameters, minimizing costs, and use of standardized threaded size ports as recognized by Von Herzen.

.

Response to Arguments
Applicant’s argument, see Remarks, pages 6-9, filed 06/21/2021, have been considered, but are moot because the arguments are towards the amended claims and do not apply to the current rejection. Therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mollart et al. EP2686672B1, as provided in IDS filed 03/02/2020, t in view of Pugh, E. “Note: Moissanite backing plates for use in diamond anvil high pressure cells” REVIEW OF SCIENTIFIC INSTRUMENTS 87, 036102 (2016).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuishi et al. “Equation of state and intermolecular interactions in fluid hydrogen from Brillouin scattering at high pressures and temperatures” The journal of chemical physics, 118(23): 10683-10695 2003-06 discloses a sensor device with a diamond, a first sealing device located on a first face of the diamond, a second sealing device with a cartridge comprising a central conduit.
Jenei et al. “High-temperature experiments using a resistively heated high-pressure membrane diamond anvil cell” REVIEW OF SCIENTIFIC INSTRUMENTS 84, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797